t c memo united_states tax_court karson c kaebel petitioner v commissioner of internal revenue respondent docket no 18917-14l filed date karson c kaebel pro_se marty jane dama for respondent memorandum findings_of_fact and opinion paris judge this case is before the court on a petition for review of a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination dated date sustaining a proposed 1unless otherwise indicated all section references are to the internal continued collection by levy of petitioner’s unpaid federal_income_tax liability the court must consider whether respondent’s determination to sustain the collection action was proper findings_of_fact some of the facts have been stipulated and are so found the first stipulation of facts and the attached exhibits are incorporated by this reference petitioner resided in texas when he timely filed his petition petitioner did not file a federal_income_tax return for pursuant to sec_6020 the internal_revenue_service irs prepared a substitute for return for petitioner for at the time of trial petitioner also had not filed federal_income_tax returns for through i notice_of_deficiency respondent issued to petitioner a notice_of_deficiency dated date determining a deficiency in petitioner’s federal_income_tax of dollar_figure and additions to tax of dollar_figure for the notice_of_deficiency was addressed to continued revenue code in effect at all relevant times 2the record contains certifications of lack of record for and the record also contains account transcripts reflecting that substitutes for returns were prepared for and a street address in lewisville texas lewisville address and that same address is petitioner’s address of record with the court petitioner has not asserted that he had or used a different address in petitioner did not petition this court for redetermination of the amounts determined in the notice_of_deficiency the form prepared for the notice_of_deficiency dated date states s tatutory notices of deficiency have been sent to the following taxpayers and shows petitioner’s name with his lewisville address followed by a certified mail article number there is a space labeled notices listed hereon were issued by but the space is blank the form_3877 includes a rectangular stamp that reads irs ogden ut usps-84201 with a date stamp of date and a partially illegible signature although the form_3877 indicates that the irs was sending pieces of certified mail the space in which the u s postal service usps employee should have marked the number of pieces it received is blank ii notice_of_intent_to_levy on date respondent issued to petitioner at the lewisville address a letter final notice--notice of intent to levy and notice of your 3although the form is titled substitute usps form and is not a certified copy the court will refer to the document as form_3877 right to a hearing for petitioner timely responded to the letter by sending to respondent a form request for a collection_due_process or equivalent_hearing dated date cdp hearing request in the cdp hearing request petitioner showed his address as the same lewisville address and checked the box for proposed levy or actual levy as the basis for the hearing in the space for the reason for his cdp hearing request petitioner wrote see attached petitioner attached a one-page outline of his requests and positions he requested a face-to-face cdp hearing so he could address among other issues the following irs compliance with all proper procedures as required_by_law the alleged liability because he did not have a prior opportunity to challenge it and alternatives to collection if the alleged liability is indeed a proper assessment iii cdp hearing petitioner’s case was assigned to so penny from the irs appeals_office appeals so penny noted in his case activity record that petitioner was contesting the liability accordingly he requested the revenue agent’s report and 4settlement officer penny so penny noted in his case activity record that the revenue_officer taped the letter to petitioner’s door the form prepared for the notice_of_deficiency on date so penny noted that he received a copy of the notice_of_deficiency and the revenue agent’s report on date so penny went to the usps web site and viewed the certified mail article tracking information that was on the notice_of_deficiency and the form_3877 so penny noted that the usps web site tracking reported that the notice_of_deficiency was delivered to petitioner’s lewisville address on date also on date so penny issued a letter to petitioner at his lewisville address scheduling a telephone cdp hearing for date in the letter so penny requested from petitioner a form 433-a collection information statement for wage earners and self-employed individuals form sec_1040 u s individual_income_tax_return for and proof that estimated_tax payments for the current_year had been paid and his proposal to resolve the outstanding liabilities so penny explained he could not consider alternative collection methods without that information and requested that petitioner provide 5so penny referred to the form_3877 as a certified mailing list see supra note 6the court has previously noted that the usps web site tracking system stores certified mail records for up to two years see garrett v commissioner tcmemo_2016_179 at so penny’s query was within two years the completed form 433-a proof of payments and his proposal within days from the date of the letter and the form sec_1040 within days from the date of the letter in the letter so penny also stated that petitioner would be unable to dispute the underlying liability because of his prior opportunity to contest it however so penny also stated that any new information in regard to the liability that petitioner submitted would be sent to the collection function to review so penny attached to the letter a copy of the notice_of_deficiency and verification of proper mailing to petitioner’s last_known_address petitioner sent so penny a letter dated date but did not attach any of the requested documents or financial information petitioner typed his lewisville address in the heading of his letter and reiterated the same requests from his cdp hearing request petitioner also stated in the letter that he would be unavailable for the date and time of the cdp hearing and requested that so penny pick three possible future dates for a face-to-face cdp hearing so penny noted in his case activity record that he received petitioner’s letter on date one day before the scheduled cdp hearing 7so penny did not note in his case activity record the date he received the form_3877 but he was able to send petitioner a copy of it with the date letter on date petitioner did not call so penny for the cdp hearing so penny spent the time reviewing petitioner’s case file so penny noted in his case activity record that he had already provided petitioner a copy of the notice_of_deficiency and the certified mailing list along with verification of delivery from usps so penny also noted that petitioner might be able to challenge his underlying liability but he had not provided any documentation disputing the assessment so penny performed an internet search on petitioner and found that he was a coach for an ice hockey team in dallas and the name of the team matched the third-party reporting information after reviewing the case file so penny sent petitioner at his lewisville address a letter informing him that the requested documents and financial information had not been received and giving him another days from the date of the letter to provide information if he wanted his issues considered petitioner did not send so penny the requested documents and financial information or any new information on his underlying liability on date appeals sent to petitioner at his lewisville address the notice_of_determination sustaining the proposed levy collection action so penny stated in the discussion and analysis attached to the notice_of_determination that he had verified that all legal and administrative requirements were met in the assessment and issuance of the letter to verify that a notice_of_deficiency was mailed to petitioner’s last_known_address so penny relied on the copy of the notice_of_deficiency in the administrative file the form_3877 showing petitioner’s name and lewisville address and usps web site tracking showing delivery at petitioner’s lewisville address iv proceedings before the court petitioner petitioned the court for review of respondent’s determination and used his lewisville address as his address of record with the court this case was tried on date at the dallas texas trial session of the court petitioner was sworn in to testify and present evidence and he stated his address as the lewisville address when the court asked whether he would like to testify as to his last_known_address and the income reported by his hockey team employer or anything regarding the notice_of_deficiency which was included as exhibit 16-j in the first stipulation of facts petitioner replied i have no comment there on cross-examination petitioner confirmed his address was the lewisville address when respondent’s counsel asked him how long he had lived at the lewisville address petitioner replied okay no comment the court reminded petitioner that he had requested a trial by filing a petition with this court and that he could participate in his trial petitioner replied my answer stands on what i said earlier not relevant to my--i decline to answer that question when respondent asked whether petitioner had received a copy of the notice_of_deficiency from so penny he replied i never received any notice_of_deficiency for the remaining questions that respondent’s counsel asked petitioner replied i decline to answer that question v parties’ arguments on brief petitioner argued only that respondent had failed to verify that the requirements of any applicable law and administrative procedure were met because respondent did not prove that a notice_of_deficiency was mailed to him on brief respondent argued that so penny properly verified that the requirements of any applicable law and administrative procedure were met that a notice_of_deficiency was properly mailed to petitioner’s last_known_address that petitioner’s tax_liability was properly assessed and that so penny did not abuse his discretion in sustaining the notice_of_intent_to_levy opinion sec_6331 authorizes the secretary to levy upon the property and property rights of a taxpayer who fails to pay a tax within days after notice_and_demand before the secretary may levy upon the taxpayer’s property the secretary must notify the taxpayer of the secretary’s intention to make the levy sec_6331 the secretary must also notify the taxpayer of his right to a cdp hearing sec_6330 if the taxpayer requests a cdp hearing the hearing is conducted by appeals sec_6330 at the hearing the taxpayer may raise any relevant issue relating to the unpaid tax or the proposed levy sec_6330 relevant issues include any collection alternatives challenges to the appropriateness of the collection action and spousal defenses id after the cdp hearing appeals must determine whether proceeding with the proposed levy is appropriate in making that determination appeals is required to consider relevant issues raised by the taxpayer and also whether the proposed levy action appropriately balances the need for efficient collection_of_taxes with the taxpayer’s concerns regarding the intrusiveness of the proposed collection action sec_6330 in addition the appeals officer must verify that the requirements of any applicable law or administrative procedure have been met sec_6330 once the settlement officer makes a determination the taxpayer may appeal the determination to this court sec_6330 where the validity of the underlying tax_liability is at issue the court reviews the determination de novo 114_tc_176 where the underlying tax liability is not properly at issue the court reviews the determination for abuse_of_discretion id pincite appeals abuses its discretion if it acts arbitrarily capriciously or without sound basis in fact or law 112_tc_19 i challenge to the underlying liability when as here the irs prepares a substitute for return pursuant to sec_6020 the taxpayer may raise his underlying liability in an administrative hearing if he did not receive a notice_of_deficiency or otherwise have a prior opportunity to contest the liability see sec_6320 sec_6330 see also 114_tc_604 but this court considers a taxpayer’s challenge to his underlying liability in a collection action case only if he properly raised that challenge at his administrative hearing see 129_tc_107 sec_301_6320-1 q a-f3 f q a-f3 proced admin regs an issue is not properly raised at the administrative hearing if the taxpayer fails to request consideration of that issue by appeals or if he requests consideration but fails to present any evidence after being given a reasonable opportunity to do so giamelli v commissioner t c pincite in the cdp hearing request petitioner asserted that he did not have a prior opportunity to contest the underlying liability so penny determined that petitioner had had a prior opportunity to contest his underlying liability because he was sent and received a notice_of_deficiency and therefore could not contest the underlying liability at the cdp hearing however so penny offered to send to the collections function for consideration any new information that petitioner would provide petitioner declined the opportunity and did not provide the twice- requested documents or financial information additionally when the court provided petitioner an opportunity to discuss the notice_of_deficiency and his last_known_address he declined it petitioner only provided self-serving testimony that he did not receive the notice_of_deficiency he then refused to answer any other questions or submit any evidence at trial in the absence of corroborating evidence the court is not required to accept petitioner’s self-serving testimony see 87_tc_74 petitioner may not challenge the underlying liability because he failed to make any specific contentions or to proffer any evidence before so penny additionally petitioner failed to present the court with any documents to address his underlying liability or to show why the notice_of_deficiency was incorrect ii abuse_of_discretion petitioner asserts that so penny abused his discretion because petitioner never received a notice_of_deficiency and respondent improperly assessed an income_tax_liability respondent disagrees generally the commissioner may not assess a deficiency in tax unless he first sends a notice_of_deficiency to the taxpayer’s last_known_address sec_6212 sec_6213 the commissioner bears the burden of proving by competent and persuasive evidence that the notice_of_deficiency was properly mailed 94_tc_82 54_tc_1535 the act of mailing may be proven by documentary_evidence of mailing or by evidence of the commissioner’s mailing practices corroborated by direct testimony coleman v commissioner t c pincite exact compliance with form_3877 mailing procedures raises a presumption of official regularity in favor of the commissioner 131_tc_197 coleman v commissioner t c pincite where as here a taxpayer identifies an irregularity in the assessment procedure an appeals officer cannot rely solely on the tax transcripts to verify that a notice_of_deficiency was sent see hoyle v commissioner t c pincite n w here a taxpayer alleges no notice_of_deficiency was mailed he has ‘ identified an irregularity ’ alteration in original quoting chief_counsel notice cc- date instead the appeals officer is directed to examine underlying documents in addition to the tax transcripts such as the taxpayer’s return a copy of the notice_of_deficiency and the certified mailing list see id marlow v commissioner tcmemo_2010_113 wl at n petitioner argues that the form_3877 has too many irregularities to be reliable evidence of mailing because it does not indicate the number of items received by the usps office is not properly stamped and is not properly signed or initialed by the irs employee who issued the notices and a usps employee the court has found in other cases that such infirmities may not be fatal if the evidence adduced is otherwise sufficient to prove mailing 119_tc_183 coleman v commissioner t c pincite meyer v commissioner tcmemo_2013_268 at the commissioner may still prevail however if evidence of mailing is otherwise sufficient see coleman v commissioner t c pincite while not sufficient to create a presumption of official regularity the incomplete form_3877 serves as evidence that the notice_of_deficiency was mailed to petitioner see portwine v commissioner tcmemo_2015_29 at aff’d __ f app’x __ wl 10th cir date see also 89_tc_321 n massie v commissioner tcmemo_1995_173 wl at aff’d without published opinion 82_f3d_423 9th cir the form_3877 bears a date stamp with the same date as the notice_of_deficiency and shows petitioner’s name his lewisville address and the certified mail article number of the corresponding notice_of_deficiency petitioner has not argued that the lewisville address on the certified mailing list was not his last_known_address the address on the form_3877 is the same address that petitioner reported on his cdp hearing request and on other correspondence to so penny and is his address of record with this court additionally petitioner has not asserted that he had a different address when respondent mailed the notice_of_deficiency nor has he filed federal_income_tax returns for through to provide respondent with any other address furthermore so penny did not rely solely on the form_3877 to verify that the notice_of_deficiency had been mailed to petitioner so penny also reviewed a copy of the notice_of_deficiency for and the notice_of_deficiency bore the same mailing date mailing address and certified mail article number as the corresponding entry on the form_3877 in addition so penny reviewed the tracking information for the mail corresponding to the certified mail article numbers on the notice_of_deficiency and verified through usps web site tracking that the article of mail was reported delivered although respondent is not entitled to a presumption of proper mailing here the court concludes that the dated copy of the notice_of_deficiency combined with the dated form_3877 are sufficient to show that the notice_of_deficiency for was mailed to petitioner at his last_known_address consequently the court holds that it was not an abuse_of_discretion for so penny to rely on this information to verify that valid assessments had been made and that so penny properly verified pursuant to sec_6330 that the requirements of any applicable law or administrative procedure have been met iii conclusion the court finds that so penny properly based his determination on the required factors so penny verified that all legal and procedural requirements had been met considered the issues petitioner raised and determined that the proposed collection action appropriately balanced the need for the efficient collection_of_taxes with the legitimate concern of petitioner that the collection action be no more intrusive than necessary the court has considered all of the arguments made by the parties and to the extent they are not addressed herein they are considered unnecessary moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent
